
	
		II
		Calendar No. 1110
		110th CONGRESS
		2d Session
		S. 1779
		[Report No. 110–519]
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Tester (for himself,
			 Mr. Dorgan, Mr.
			 Baucus, Mr. Bingaman, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			October 1
			 (legislative day, September 17), 2008
			Reported by Mr. Dorgan,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a program for tribal colleges and
		  universities within the Department of Health and Human Services and to amend
		  the Native American Programs Act of 1974 to authorize the provision of grants
		  and cooperative agreements to tribal colleges and universities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tribal Health Promotion and
			 Tribal Colleges and Universities Advancement Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Through Higher
				Education: Promoting the Advancement of Tribal Health
					Sec. 101. Short title.
					Sec. 102. Findings and
				purpose.
					Sec. 103. Definitions.
					Sec. 104. Administration by coordinating
				officer.
					Sec. 105. Community-based health and
				wellness fairs.
					Sec. 106. Health promotion and disease
				prevention targeted programs; wellness centers.
					Sec. 107. Development and expansion of
				public health professional degree programs.
					Sec. 108. Tribal College and University
				Rural Health Equity Endowment Fund.
					Sec. 109. Offices of sponsored
				programs.
					Sec. 110. Health promotion and disease
				prevention research programs.
					TITLE II—Advancing Tribes
				Through Tribal Colleges and Universities
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Office on Tribal College and
				University Programs.
					Sec. 204. Native Prosperity and Native
				American Language Vitalization and Training Programs at TCUs.
					Sec. 205. Tribal colleges and
				universities native communities research program.
					Sec. 206. Definitions.
					Sec. 207. Authorization of
				appropriations.
				
			IThrough Higher
			 Education: Promoting the Advancement of Tribal Health
			101.Short
			 titleThis title may be cited
			 as the Through Higher Education: Promoting the Advancement of Tribal
			 Health Act or THE PATH Act.
			102.Findings and
			 purpose
				(a)FindingsCongress
			 finds that—
					(1)because there is a
			 significant lack of health-related education and training opportunities for
			 Indians, few Indians are represented in the health-related workforce of the
			 United States;
					(2)tribal colleges
			 and universities remain the most poorly-funded institutions of higher education
			 in the United States, yet, as engaged institutions, tribal colleges and
			 universities serve as true catalysts for positive change in Indian
			 communities;
					(3)tribal colleges
			 and universities with nursing programs train hundreds of students to hold
			 critically-needed leadership and management positions in the Indian Health
			 Service, tribal health organizations, and private and community agencies
			 serving rural Indian populations;
					(4)to the extent that
			 tribal colleges and universities are able, the colleges and universities have
			 begun to address the many societal challenges faced by Indian
			 communities;
					(5)tribal colleges
			 and universities offer critically-needed education and outreach programs,
			 including—
						(A)community health
			 fairs;
						(B)HIV–AIDS education
			 programs;
						(C)extensive diabetes
			 programs;
						(D)nutritional and
			 obesity programs, including community garden programs;
						(E)substance abuse
			 prevention programs;
						(F)youth-at-risk
			 programs;
						(G)parenting classes;
			 and
						(H)child and elder
			 care services; and
						(6)due to a chronic
			 lack of operational and targeted program funding, together with the
			 unwillingness of certain Federal agencies to recognize tribal colleges and
			 universities as valuable partners in addressing rural community issues,
			 including health issues, tribal colleges and universities have limited
			 resources available to adequately address the perennial health challenges of
			 the rural communities served by the tribal colleges and universities.
					(b)PurposeThe
			 purpose of this title is to assist tribal colleges and universities to
			 strengthen Indian communities through the provision of health promotion and
			 disease prevention education, outreach, and workforce development programs,
			 including through program implementation, research, and
			 capacity-building.
				103.DefinitionsIn this title:
				(1)Deputy Assistant
			 SecretaryThe term Deputy Assistant Secretary means
			 the Deputy Assistant Secretary for Minority Health, within the Office of Public
			 Health and Science.
				(2)DirectorThe
			 term Director means the Director of the National Institutes of
			 Health.
				(3)IndianThe
			 term Indian has the meaning given the term in section 4 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1603).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)Tribal college
			 or universityThe term
			 tribal college or university means—
					(A)an institution
			 that is eligible to receive funds under the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801 et seq.);
					(B)Diné College;
			 and
					(C)any 1 of the 1994
			 Institutions (as defined in section 532 of the Equity in Educational Land-Grant
			 Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).
					104.Administration
			 by coordinating officer
				(a)DesignationThe
			 Deputy Assistant Secretary shall serve as the coordinating officer with respect
			 to programs of tribal colleges and universities relating to health promotion
			 and disease prevention.
				(b)StaffThe
			 Secretary shall appoint such additional staff as the Secretary determines to be
			 necessary—
					(1)to assist the
			 Deputy Assistant Secretary in carrying out the duties under this section;
			 and
					(2)to provide
			 appropriate technical assistance to tribal colleges and universities that
			 receive grants or enter into cooperative agreements under this title.
					(c)Memorandum of
			 agreementNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Deputy Assistant Secretary,
			 shall develop and implement a formal memorandum of agreement with the American
			 Indian Higher Education Consortium to establish programs—
					(1)to ensure that
			 Native American communities, through tribal colleges and universities,
			 participate equitably in employment programs, services, and resources of the
			 Department of Health and Human Services; and
					(2)to provide
			 necessary technical assistance to the tribal colleges and universities.
					105.Community-based
			 health and wellness fairs
				(a)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to carry out
			 annual, community-based, and culturally relevant health and wellness fairs at
			 the tribal colleges and universities.
				(b)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section for each of fiscal years 2009 through 2017
			 an amount equal to the sum of—
						(A)the product
			 obtained by multiplying—
							(i)the number of
			 tribal colleges and universities in operation on October 1 of the fiscal year;
			 and
							(ii)$15,000;
			 and
							(B)such amount as the
			 Secretary determines to be necessary for the costs of administering the program
			 under this section.
						(2)Total
			 amountSubject to paragraph (3), the Secretary shall use all
			 amounts made available under paragraph (1)(A) to provide grants or enter into
			 cooperative agreements pursuant to this section.
					(3)Nonapplicability
			 of limitationThe limitation under section 1703(c) of the Public
			 Health Service Act (42 U.S.C. 300u–2(c)) shall not apply to this
			 section.
					106.Health
			 promotion and disease prevention targeted programs; wellness centers
				(a)Health promotion
			 and disease prevention targeted programs
					(1)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to carry out
			 activities to improve and expand the capacity of the tribal colleges and
			 universities—
						(A)to carry out
			 activities relating to health promotion and disease prevention; and
						(B)to eliminate
			 health disparities in tribal communities, to the maximum extent
			 practicable.
						(2)RequirementsIn
			 providing grants and entering into cooperative agreements under this
			 subsection, the Secretary, to the maximum extent practicable, shall—
						(A)approve
			 applications on a competitive basis; and
						(B)ensure maximum and
			 equitable distribution among eligible tribal colleges and universities.
						(3)Application
						(A)In
			 generalTo be eligible to receive a grant or enter into a
			 cooperative agreement under this subsection, a tribal college or university
			 shall submit to the Secretary an application at such time and in such manner as
			 the Secretary may reasonably require.
						(B)InclusionAn
			 application under subparagraph (A) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for meeting the health
			 promotion and disease prevention needs of Indians or Alaska Natives, as
			 appropriate, in the area served by the tribal college or university.
						(C)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under subparagraph (A), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this subsection.
						(4)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this subsection may use the grant or cooperative agreement to
			 develop and carry out activities to address targeted areas of health promotion
			 and disease prevention in tribal communities, including activities relating
			 to—
						(A)diabetes education
			 and prevention;
						(B)injury
			 prevention;
						(C)substance abuse,
			 including methamphetamine abuse;
						(D)HIV–AIDS
			 prevention;
						(E)emerging health
			 promotion and disease prevention program and response development; and
						(F)obesity and
			 nutrition.
						(5)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of fiscal years 2009 through
			 2017.
					(b)Wellness
			 centers
					(1)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to tribal colleges and
			 universities for purposes of—
						(A)construction,
			 renovation, and modernization of community wellness centers located on the
			 campuses of the tribal colleges and universities; and
						(B)construction,
			 renovation, and modernization of outpatient student health clinics located on
			 those campuses.
						(2)Maximum
			 amount
						(A)In
			 generalExcept as provided in subparagraph (B), the maximum
			 amount of a grant provided under paragraph (1) shall not exceed an amount equal
			 to 95 percent of the cost of the project carried out by the applicable tribal
			 college or university.
						(B)ExceptionThe
			 limitation under subparagraph (A) shall not apply to a tribal college or
			 university located in, as determined by the Secretary—
							(i)an urban area;
			 or
							(ii)a poor rural
			 area.
							(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $15,000,000 for each of fiscal years 2009 through
			 2017.
					107.Development and
			 expansion of public health professional degree programs
				(a)EstablishmentThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration, shall establish a program under which the Secretary
			 shall provide grants to tribal colleges and universities for purposes of
			 developing curricula, courses, and degree and in-service programs for
			 health-related professions.
				(b)Application
					(1)In
			 generalTo be eligible to receive a grant under this subsection,
			 a tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for increasing the
			 number of Indians in the health workforce of the United States.
					(3)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of fiscal years 2009 through
			 2017.
				108.Tribal College
			 and University Rural Health Equity Endowment Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Tribal College and University Rural Health Equity Endowment Fund
			 (referred to in this section as the Fund), consisting of—
					(1)such amounts as
			 are appropriated to the Fund under subsection (b); and
					(2)any interest
			 earned on those amounts.
					(b)Transfers to
			 FundThere is appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, $9,000,000 for each of fiscal years 2009
			 through 2017.
				(c)InvestmentsThe
			 Secretary shall invest amounts in the Fund in interest-bearing obligations of
			 the United States.
				(d)Expenditures
			 from Fund
					(1)In
			 generalSubject to paragraph (2), on September 30 of fiscal year
			 2009 and annually thereafter through September 30, 2017, on request by the
			 Secretary, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary an amount equal to the amount of interest income earned on amounts in
			 the Fund during the preceding fiscal year.
					(2)Administrative
			 expensesAn amount not exceeding 1 percent of the annual interest
			 yield distributed to tribal colleges and universities shall be available for
			 each fiscal year to pay the administrative expenses necessary to carry out this
			 section.
					(e)Distribution of
			 amountsOf amounts transferred under subsection (d)(1), the
			 Secretary shall distribute—
					(1)60 percent to
			 tribal colleges and universities on a pro rata basis, based on the proportion
			 that—
						(A)the Indian student
			 count (as defined in section 2(a) of the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801(a)) of a tribal college or
			 university for the applicable fiscal year; bears to
						(B)the Indian student
			 count of all tribal colleges and universities for that fiscal year; and
						(2)40 percent in
			 payments of equal amounts to each tribal college and university.
					(f)Use of
			 fundsA tribal college or university shall use amounts received
			 under this section to establish an endowment for a rural health-related program
			 at the tribal college or university.
				109.Offices of
			 sponsored programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to tribal colleges and universities to
			 establish and maintain at the tribal colleges and universities offices of
			 sponsored programs described in subsection (b).
				(b)Sponsored
			 programsThe sponsored programs referred to in subsection (a)
			 include programs for—
					(1)pre- and
			 post-grant award research, data collection, and analyses, through a method that
			 ensures—
						(A)proper
			 documentation of relevant applications; and
						(B)compliance with
			 applicable regulations and guidelines;
						(2)advancing specific
			 institutional grant application procedures and processes through coordination
			 of external funding sources and faculty, staff, and financial officers;
					(3)assisting in
			 negotiations with Federal funding sources;
					(4)providing liaisons
			 with Federal counterparts of tribal colleges and universities—
						(A)to train and
			 assist principal investigators, faculty, and college staff with respect to
			 grant management, reporting, and program implementation; and
						(B)to ensure that
			 applicable deadlines are met and required reports are completed;
						(5)coordinating
			 partnerships between tribal colleges and universities, Federal agencies, and
			 the private sector for collaborative programs and activities; and
					(6)in consultation
			 with Federal agencies, identifying and proposing solutions to—
						(A)obstacles relating
			 to Federal agency grant application procedures and requirements; and
						(B)other problems
			 relating to Federal grant program structures and requirements.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant under this section, a
			 tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for carrying out a
			 sponsored program at the tribal college or university, including performance
			 indicators by which success of the tribal college or university will be
			 evaluated.
					(d)Distribution of
			 fundsFor each of fiscal years 2009 through 2017, the Secretary,
			 acting through the Director, shall provide to each tribal college and
			 university the application of which is approved under subsection (c) a grant in
			 an amount equal to the quotient obtained by dividing—
					(1)the total amount
			 made available under subsection (f) for the fiscal year; by
					(2)the number of
			 tribal colleges and universities the applications of which are approved under
			 subsection (c) for the fiscal year.
					(e)ReportsFor
			 each of fiscal years 2010 through 2018, each tribal college or university that
			 receives a grant under this section shall submit to the Director a report
			 describing the success of the office of sponsored programs of the tribal
			 college or university during the preceding fiscal year, as determined in
			 accordance with the performance indicators contained in the application of the
			 tribal college or university under subsection (c)(2).
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section for each of fiscal years 2009 through 2017 an amount equal to
			 the product obtained by multiplying—
					(1)the number of
			 tribal colleges and universities in operation on October 1 of the applicable
			 fiscal year; and
					(2)$50,000.
					110.Health
			 promotion and disease prevention research programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to, or offer to enter into cooperative
			 agreements with, tribal colleges and universities to conduct research relating
			 to health promotion and disease prevention at the tribal colleges and
			 universities.
				(b)Requirements
					(1)CompetitionThe
			 Secretary shall provide grants and offer to enter into cooperative agreements
			 under subsection (a) on a competitive basis.
					(2)General terms
			 and amountsExcept as provided in paragraph (3)—
						(A)the term of a
			 grant or cooperative agreement under subsection (a) shall be not more than 3
			 years; and
						(B)the minimum amount
			 of a grant under subsection (a) for a fiscal year shall be $150,000.
						(3)Undergraduate
			 research experience programsWith respect to a grant or
			 cooperative agreement provided for an undergraduate research experience program
			 under subsection (d)(3)—
						(A)the term of such a
			 grant or cooperative agreement shall be not more than 1 year; and
						(B)the minimum amount
			 of such a grant for a fiscal year shall be $10,000.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant, or to enter into a
			 cooperative agreement, under this subsection, a tribal college or university
			 shall submit to the Secretary an application at such time and in such manner as
			 the Secretary may reasonably require.
					(2)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(d)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this section may use the grant or cooperative agreement to
			 carry out activities, including—
					(1)research on
			 culturally relevant and innovative health promotion and disease prevention
			 strategies;
					(2)epidemiological
			 research on the health status of Indian populations and communities; and
					(3)undergraduate
			 research experience programs as the tribal college or university determines to
			 be appropriate.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $12,000,000 for each of fiscal years 2009 through 2017.
				IIAdvancing Tribes
			 Through Tribal Colleges and Universities
			201.Short
			 titleThis title may be cited
			 as the Advancing Tribes Through Tribal Colleges and Universities
			 Act or the AT TCUs Act.
			202.FindingsCongress finds that—
				(1)a primary goal of
			 providing Federal support for higher education is to ensure social and economic
			 self-sufficiency and growth for all residents of the United States;
				(2)social and
			 economic underdevelopment is the primary obstacle to the self-sufficiency of
			 Indian communities and families;
				(3)research has
			 demonstrated that higher education is a primary method of achieving economic
			 and social development for Indian communities;
				(4)tribal colleges
			 and universities are institutions of higher education created by Indians for
			 Indians primarily on rural and isolated Indian reservations, which were
			 virtually excluded from the general system of higher education in the United
			 States;
				(5)underlying goals
			 of tribal colleges and universities are—
					(A)to improve the
			 lives of Indians through higher education; and
					(B)to assist Indians
			 in achieving self-sufficiency;
					(6)tribal colleges
			 and universities—
					(A)offer a variety of
			 social services for students and community members; and
					(B)often serve as
			 community centers, libraries, tribal archives, career and business centers,
			 economic development centers, public meeting places, and childcare and wellness
			 centers;
					(7)tribal colleges
			 and universities and students of those colleges or universities contribute
			 significantly to the economic and social health of Indian communities;
				(8)(A)tribal colleges and
			 universities have been more successful than any other institution of higher
			 education in educating and helping to retain Indians in high-need fields, such
			 as nursing and teaching;
					(B)data from 2005
			 indicates that—
						(i)approximately
			 1/2 of all graduates of tribal colleges and universities
			 pursue advanced education; and
						(ii)of those
			 graduates, more than 86 percent pursue bachelor’s degrees;
						(9)individuals,
			 including Indians, with bachelor’s or advanced degrees earn—
					(A)almost 4 times as
			 much as individuals who do not graduate from high school; and
					(B)more than twice as
			 much as individuals with high school diplomas;
					(10)of the 155
			 indigenous languages spoken in the United States as of the date of enactment of
			 this Act, 135 are spoken only by Indian elders;
				(11)(A)language and culture are at the heart of
			 the mission of each tribal college and university;
					(B)tribal colleges and universities—
						(i)play a strong leadership role in Native
			 American language immersion; and
						(ii)are responsible for the majority of the
			 approximately 50 Native American language immersion programs in the United
			 States; and
						(12)despite the
			 proven success of Native American language preservation and vitalization
			 efforts of tribal colleges and universities, only minimal Federal and private
			 sector resources are used for the activities.
				203.Office on
			 Tribal College and University ProgramsSection 803B of the Native American Programs
			 Act of 1974 (42 U.S.C. 2991b–2) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)Office on Tribal
				College and University Programs
							(1)EstablishmentThere
				is established within the Administration on Native Americans an office, to be
				known as the Office on Tribal College and University Programs
				(referred to in this subsection as the Office), for the purposes
				of—
								(A)administering the
				programs authorized by this Act; and
								(B)coordinating
				intra- and inter-departmental activities relating to tribal colleges and
				universities.
								(2)DirectorThe
				Secretary shall appoint a Director of the Office, who shall—
								(A)serve on a
				full-time basis; and
								(B)carry out the
				duties described in paragraph (1).
								(3)StaffThe
				Secretary shall appoint such additional staff as the Secretary determines to be
				necessary—
								(A)to assist the
				Director in carrying out the duties described in paragraph (1); and
								(B)to provide
				appropriate technical assistance to tribal colleges and universities that
				receive grants or enter into cooperative agreements under this Act.
								(4)Technical
				assistanceTo ensure that tribal colleges and universities
				receive timely, equitable, and culturally-relevant technical assistance under
				section 804, the Secretary, acting through the Commissioner, may enter into any
				cooperative agreement the Secretary determines to be necessary with the
				American Indian Higher Education
				Consortium.
							.
				204.Native
			 Prosperity and Native American Language Vitalization and Training Programs at
			 TCUs
				(a)In
			 generalThe Native American
			 Programs Act of 1974 is amended by inserting after section 803C (42 U.S.C.
			 2991b–3) the following:
					
						803D.Native
				Prosperity and Native American Language Vitalization and Training Programs at
				TCUs
							(a)Native
				Prosperity Program
								(1)EstablishmentThe
				Secretary, acting through the Commissioner, shall establish a program, to be
				known as the Native Prosperity Program, under which the
				Secretary shall provide grants to, or offer to enter into cooperative
				agreements with, eligible tribal colleges and universities to promote economic
				development, entrepreneurship, community development, and sound fiscal
				leadership in Indian communities.
								(2)Requirements
									(A)In
				generalExcept as provided in subparagraph (B)—
										(i)the Secretary
				shall provide grants and offer to enter into cooperative agreements under
				paragraph (1) on a competitive basis; and
										(ii)the term of a
				grant or cooperative agreement under paragraph (1) shall be not more than 5
				years.
										(B)ExceptionIf
				the Secretary determines that a tribal college or university that receives a
				grant or enters into a cooperative agreement under this subsection has
				performed satisfactorily throughout the initial 5-year term of the grant or
				cooperative agreement under subparagraph (A)(ii)—
										(i)the tribal college
				or university may submit to the Secretary an application to extend the grant or
				cooperative agreement, as applicable, for a period of not more than 3
				additional years; and
										(ii)the Secretary may
				waive the competitiveness requirement of subparagraph (A)(i) with respect to
				the application.
										(3)Application
									(A)In
				generalTo be eligible to receive a grant or enter into a
				cooperative agreement under this subsection, a tribal college or university
				shall submit to the Secretary an application at such time and in such manner as
				the Secretary may reasonably require.
									(B)Program
				plan
										(i)In
				generalAn application under subparagraph (A) shall include a
				plan for the program proposed to be carried out by the eligible tribal college
				or university using the grant or pursuant to the cooperative agreement, as
				applicable.
										(ii)InclusionsA
				program plan under subparagraph (A) shall include—
											(I)a description of a
				5-year strategy of the applicable tribal college or university for meeting the
				needs of Indians or Alaska Natives, as appropriate, in the area served by the
				tribal college or university;
											(II)an identification
				of the population to be served by the tribal college or university;
											(III)an
				identification of the education and employment needs of that population and a
				description of the manner in which the program will—
												(aa)strengthen the
				economic development potential of the population; or
												(bb)contribute to the
				development of high-quality local and community services;
												(IV)a description of
				the services to be provided under the program, including the manner in which
				the services will be integrated with other appropriate activities; and
											(V)a description, to
				be prepared in consultation with the Secretary, of the performance measures to
				be used to assess the performance of the tribal college or university in
				carrying out the program.
											(iii)RequirementA
				program plan shall be consistent with the purposes of this section, as
				determined by the Secretary.
										(4)ActivitiesA
				tribal college or university that receives a grant or enters into a cooperative
				agreement under this subsection may use the grant or cooperative agreement to
				carry out activities, including—
									(A)microenterprise
				development;
									(B)business
				development and administration courses and degree programs;
									(C)entrepreneurship
				programs;
									(D)municipality
				planning and administration courses, degree programs, and in-service training;
				and
									(E)executive
				leadership training in economic development, planning, and emerging management
				issues.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $12,000,000 for each of fiscal years 2009 through
				2012.
								(b)Native American
				language Vitalization and Training Program
								(1)In
				generalThe Secretary, acting through the Commissioner, shall
				establish a program, to be known as the Native American Language
				Vitalization and Training Program, under which the Secretary shall
				provide grants to, or offer to enter into cooperative agreements with, eligible
				tribal colleges and universities to promote the preservation, revitalization,
				relevancy, and use of Native American languages.
								(2)Requirements
									(A)In
				generalExcept as provided in subparagraph (B)—
										(i)the Secretary
				shall provide grants and offer to enter into cooperative agreements under
				paragraph (1) on a competitive basis; and
										(ii)the term of a
				grant or cooperative agreement under paragraph (1) shall be not more than 5
				years.
										(B)ExceptionIf
				the Secretary determines that a tribal college or university that receives a
				grant or enters into a cooperative agreement under this subsection has
				performed satisfactorily throughout the initial 5-year term of the grant or
				cooperative agreement under subparagraph (A)(ii)—
										(i)the tribal college
				or university may submit to the Secretary an application to extend the grant or
				cooperative agreement, as applicable, for a period of not more than 3
				additional years; and
										(ii)the Secretary may
				waive the competitiveness requirement of subparagraph (A)(i) with respect to
				the application.
										(3)Application
									(A)In
				generalTo be eligible to receive a grant or enter into a
				cooperative agreement under this subsection, a tribal college or university
				shall submit to the Secretary an application at such time and in such manner as
				the Secretary may reasonably require.
									(B)Program
				plan
										(i)In
				generalAn application under subparagraph (A) shall include a
				plan for the program proposed to be carried out by the eligible tribal college
				or university using the grant or pursuant to the cooperative agreement, as
				applicable.
										(ii)InclusionsA
				program plan under subparagraph (A) shall include—
											(I)a description of a
				5-year strategy of the applicable tribal college or university for meeting the
				needs of Indians or Alaska Natives, as appropriate, in the area served by the
				tribal college or university;
											(II)an identification
				of the population to be served by the tribal college or university;
											(III)an
				identification of the status of Native American language understanding and use
				within that population and a description of the manner in which the program
				will help preserve and revitalize the relevant Native American language;
											(IV)a description of
				the services to be provided under the program, including the manner in which
				the services will be integrated with other appropriate activities; and
											(V)a description, to
				be prepared in consultation with the Secretary, of the performance measures to
				be used to assess the performance of the tribal college or university in
				carrying out the program.
											(iii)RequirementA
				program plan shall be consistent with the purposes of this section, as
				determined by the Secretary.
										(4)ActivitiesA
				tribal college or university that receives a grant or enters into a cooperative
				agreement under this subsection may use the grant or cooperative agreement to
				carry out activities, including—
									(A)curricula
				development and academic instruction, including educational activities,
				programs, and partnerships relating to students in prekindergarten through
				grade 12;
									(B)professional
				development for college and university faculty and in-service training programs
				for prekindergarten through grade 12 instructors and administrators; and
									(C)innovative Native
				American language programs for students in prekindergarten through grade 12,
				including language immersion programs.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $12,000,000 for each of fiscal years 2009 through
				2012.
								.
				(b)Conforming
			 amendmentThe section heading of section 803C of the Native
			 American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended by inserting
			 General before grant program.
				205.Tribal colleges
			 and universities native communities research programSection 805 of the Native American Programs
			 Act of 1974 (42 U.S.C. 2991d) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Tribal colleges
				and universities native communities research program
							(1)In
				generalThe Secretary, acting through the Commissioner, shall
				provide grants to, or offer to enter into cooperative agreements with, eligible
				tribal colleges and universities to conduct research in accordance with the
				purposes of this Act.
							(2)Requirements
								(A)CompetitionThe
				Secretary shall provide grants and offer to enter into cooperative agreements
				under paragraph (1) on a competitive basis.
								(B)TermThe
				term of a grant or cooperative agreement under paragraph (1) shall be not more
				than 3 years.
								(3)Application
								(A)In
				generalTo be eligible to receive a grant or enter into a
				cooperative agreement under this subsection, a tribal college or university
				shall submit to the Secretary an application at such time and in such manner as
				the Secretary may reasonably require.
								(B)InclusionAn
				application under subparagraph (A) shall include a plan for the program
				proposed to be carried out by the eligible tribal college or university using
				the grant or pursuant to the cooperative agreement, as applicable.
								(4)ActivitiesA
				tribal college or university that receives a grant or enters into a cooperative
				agreement under this subsection may use the grant or cooperative agreement to
				carry out activities, including—
								(A)community-based
				social science research;
								(B)Native American
				language preservation and vitalization research; and
								(C)economic
				development research, including research relating to—
									(i)workforce
				inventory and industrial analysis;
									(ii)community
				development through coordinated planning; and
									(iii)multistakeholder
				partnership models.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2009 through
				2012.
							.
				206.DefinitionsSection 815 of the Native American Programs
			 Act of 1974 (42 U.S.C. 2992c) is amended—
				(1)in paragraph (5), by striking
			 and at the end;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(7)the term
				tribal college or university means—
							(A)an institution
				that is eligible to receive funds under the Tribally Controlled College or
				University Assistance Act of 1978 (25 U.S.C. 1801 et seq.);
							(B)Diné College;
				and
							(C)any 1 of the 1994
				Institutions (as defined in section 532 of the Equity in Educational Land-Grant
				Status Act of 1994 (7 U.S.C. 301 note; Public Law
				103–382)).
							.
				207.Authorization
			 of appropriationsSection 816
			 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is
			 amended—
				(1)in subsections
			 (a), (c), and (e), by striking fiscal years 1999, 2000, 2001, and
			 2002 each place it appears and inserting fiscal years 2008
			 through 2012;
				(2)in subsections (a)
			 and (b), by striking subsection (e) each place it appears and
			 inserting subsection (d);
				(3)by striking
			 subsection (d); and
				(4)by redesignating
			 subsection (e) as subsection (d).
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tribal Health Promotion and
			 Tribal Colleges and Universities Advancement Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Through Higher Education:
				Promoting the Advancement of Tribal Health
					Sec. 101. Short title.
					Sec. 102. Findings and purpose.
					Sec. 103. Definitions.
					Sec. 104. Administration by coordinating
				officer.
					Sec. 105. Community-based health and wellness
				fairs.
					Sec. 106. Health promotion and disease
				prevention targeted programs.
					Sec. 107. Development and expansion of public
				health professional degree programs.
					Sec. 108. Tribal College and University Rural
				Health Equity Endowment Fund.
					Sec. 109. Offices of sponsored
				programs.
					Sec. 110. Health promotion and disease
				prevention research programs.
					TITLE II—Advancing Tribes Through
				Tribal Colleges and Universities
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Native Prosperity Programs at
				TCUs.
					Sec. 204. Definitions.
				
			IThrough Higher Education:
			 Promoting the Advancement of Tribal Health
			101.Short
			 titleThis title may be cited
			 as the Through Higher Education: Promoting the Advancement of Tribal
			 Health Act or THE PATH Act.
			102.Findings and
			 purpose
				(a)FindingsCongress
			 finds that—
					(1)because there is a
			 significant lack of accessible health-related education and training
			 opportunities for Indians, few Indians are represented in the health-related
			 workforce of the United States;
					(2)tribal colleges and
			 universities remain the most poorly-funded institutions of higher education in
			 the United States, yet, as engaged institutions, tribal colleges and
			 universities serve as catalysts for positive change in Indian
			 communities;
					(3)tribal colleges and
			 universities with nursing programs train hundreds of students to hold
			 critically-needed professional and management positions in the Indian Health
			 Service, tribal health organizations, and private and community agencies
			 serving rural Indian populations;
					(4)to the extent that tribal
			 colleges and universities are able, the colleges and universities have begun to
			 address the many societal challenges faced by Indian communities;
					(5)tribal colleges and
			 universities offer critically-needed education and outreach programs,
			 including—
						(A)community health
			 fairs;
						(B)HIV–AIDS education
			 programs;
						(C)diabetes education
			 programs;
						(D)nutritional and obesity
			 programs, including community garden programs;
						(E)substance abuse
			 prevention programs;
						(F)youth-at-risk
			 programs;
						(G)parenting classes;
			 and
						(H)child and elder care
			 services; and
						(6)due to a chronic lack of
			 operational and targeted program funding, together with the unwillingness of
			 certain Federal agencies to recognize tribal colleges and universities as
			 valuable partners in addressing rural community issues, including health care
			 professional shortages, tribal colleges and universities have limited resources
			 available to help adequately address the perennial health challenges of rural
			 Indian communities.
					(b)PurposeThe
			 purpose of this title is to assist tribal colleges and universities to
			 strengthen Indian communities through the provision of health promotion and
			 disease prevention education, outreach, and workforce development programs,
			 including program implementation, research, and capacity-building.
				103.DefinitionsIn this title:
				(1)Deputy Assistant
			 SecretaryThe term Deputy Assistant Secretary means
			 the Deputy Assistant Secretary for Minority Health, within the Office of Public
			 Health and Science.
				(2)DirectorThe
			 term Director means the Director of the National Institutes of
			 Health.
				(3)IndianThe
			 term Indian has the meaning given the term in section 4 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1603).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)Tribal college or
			 universityThe term
			 tribal college or university means—
					(A)an institution that is
			 eligible to receive funds under the Tribally Controlled College or University
			 Assistance Act of 1978 (25 U.S.C. 1801 et seq.);
					(B)Diné College; and
					(C)any 1 of the 1994
			 Institutions (as defined in section 532 of the Equity in Educational Land-Grant
			 Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).
					104.Administration by
			 coordinating officer
				(a)DesignationThe
			 Deputy Assistant Secretary shall serve as the coordinating officer with respect
			 to programs of tribal colleges and universities relating to—
					(1)health care workforce
			 development; and
					(2)health promotion and
			 disease prevention.
					(b)StaffThe
			 Secretary shall appoint such additional staff as the Secretary determines to be
			 necessary—
					(1)to assist the Deputy
			 Assistant Secretary in carrying out the duties under this section; and
					(2)to provide appropriate
			 technical assistance to tribal colleges and universities eligible to receive
			 grants or enter into cooperative agreements under this title.
					(c)Memorandum of
			 agreementNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop and implement a formal memorandum of
			 agreement with the American Indian Higher Education Consortium to establish
			 programs—
					(1)to help ensure that
			 Native American communities, through tribal colleges and universities,
			 participate equitably in programs, services, and resources of the Department of
			 Health and Human Services; and
					(2)to provide necessary
			 technical assistance to the tribal colleges and universities, including in
			 establishing collaborations among tribal colleges and universities and
			 institutions of higher education or other organizations that carry out
			 activities for culturally integrated education and training and research
			 programs, delivered onsite or though distance learning.
					105.Community-based health
			 and wellness fairs
				(a)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to carry out
			 annual, community-based, and culturally relevant health and wellness fairs at
			 the tribal colleges and universities.
				(b)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section for each of fiscal years 2009 through 2017
			 an amount equal to the sum of—
						(A)the product obtained by
			 multiplying—
							(i)the number of tribal
			 colleges and universities in operation on October 1 of the fiscal year;
			 and
							(ii)$15,000; and
							(B)such amount as the
			 Secretary determines to be necessary for the costs of administering the program
			 under this section.
						(2)Total
			 amountSubject to paragraph (3), the Secretary shall use all
			 amounts made available under paragraph (1)(A) to provide grants or enter into
			 cooperative agreements pursuant to this section.
					(3)Nonapplicability of
			 limitationThe limitation under section 1703(c) of the Public
			 Health Service Act (42 U.S.C. 300u–2(c)) shall not apply to this
			 section.
					106.Health promotion and
			 disease prevention targeted programs
				(a)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to assist
			 the tribal colleges and universities to build and expand the capacity to work
			 collaboratively with relevant Indian tribes—
					(1)to conduct coordinated
			 community-based health promotion and disease prevention activities; and
					(2)to jointly plan and
			 implement programs to help reduce health disparities in tribal communities, to
			 the maximum extent practicable.
					(b)RequirementsIn
			 providing grants and entering into cooperative agreements under this section,
			 the Secretary, to the maximum extent practicable, shall—
					(1)approve applications on a
			 competitive basis; and
					(2)ensure maximum and
			 equitable distribution among eligible tribal colleges and universities.
					(c)Application
					(1)In
			 generalTo be eligible to receive a grant or enter into a
			 cooperative agreement under this section, a tribal college or university shall
			 submit to the Secretary an application at such time and in such manner as the
			 Secretary may reasonably require.
					(2)InclusionsAn
			 application under paragraph (1) shall include—
						(A)a signed agreement
			 between the tribal college or university and each relevant Indian tribe
			 that—
							(i)requires the entities to
			 establish a partnership to implement the proposed community-based program;
			 and
							(ii)specifies the roles of
			 each entity;
							(B)a jointly prepared 5-year
			 plan for addressing the health promotion and disease prevention needs of
			 Indians or Alaska Natives, as appropriate, in the area served by the tribal
			 college or university;
						(C)a demonstration of need
			 for the proposed program;
						(D)an assurance that
			 measures will be implemented and monitored to minimize duplication of services;
			 and
						(E)an assurance that, under
			 the proposed program, the tribal college or university shall not be a direct
			 provider of any health care treatment or service.
						(3)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(d)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this section may use the grant or cooperative agreement to
			 develop and carry out activities to address targeted areas of health promotion
			 and disease prevention in tribal communities, including activities described in
			 a partnership agreement under subsection (c)(2)(A) relating to—
					(1)diabetes education and
			 prevention;
					(2)injury prevention;
					(3)substance abuse,
			 including methamphetamine abuse;
					(4)HIV–AIDS
			 prevention;
					(5)emerging health promotion
			 and disease prevention program and response development; and
					(6)obesity and nutrition
			 education.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2009 through 2017.
				107.Development and
			 expansion of public health professional degree programs
				(a)EstablishmentThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration, shall establish a program under which the Secretary
			 shall provide grants to tribal colleges and universities (which may include
			 consortia of tribal colleges and universities and other institutions of higher
			 education) for purposes of—
					(1)developing curricula,
			 courses, degree, and in-service programs for health-related professions;
			 and
					(2)strengthening those
			 programs through the acquisition of basic and advanced laboratory, research,
			 and classroom equipment, instruments, and computers (including
			 software).
					(b)Application
					(1)In
			 generalTo be eligible to receive a grant under this subsection,
			 a tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for increasing the
			 number of Indians in the health workforce of the United States.
					(3)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $15,000,000 for each of fiscal years 2009 through
			 2017.
				108.Tribal College and
			 University Rural Health Equity Endowment Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Tribal College and University Rural Health Equity Endowment Fund
			 (referred to in this section as the Fund), consisting of—
					(1)such amounts as are
			 appropriated to the Fund under subsection (b); and
					(2)any interest earned on
			 those amounts.
					(b)Transfers to
			 FundThere is appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, $9,000,000 for each of fiscal years 2009
			 through 2017.
				(c)InvestmentsThe
			 Secretary shall invest amounts in the Fund in interest-bearing obligations of
			 the United States.
				(d)Expenditures from
			 Fund
					(1)In
			 generalSubject to paragraph (2), on September 30 of fiscal year
			 2009 and annually thereafter through September 30, 2017, on request by the
			 Secretary, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary an amount equal to the amount of interest income earned on amounts in
			 the Fund during the preceding fiscal year.
					(2)Administrative
			 expensesAn amount not exceeding 1 percent of the annual interest
			 yield distributed to tribal colleges and universities shall be available for
			 each fiscal year to pay the administrative expenses necessary to carry out this
			 section.
					(e)Distribution of
			 amountsOf amounts transferred under subsection (d)(1), the
			 Secretary shall distribute—
					(1)60 percent to tribal
			 colleges and universities on a pro rata basis, based on the proportion
			 that—
						(A)the Indian student count
			 (as defined in section 2(a) of the Tribally Controlled College or University
			 Assistance Act of 1978 (25 U.S.C. 1801(a)) of a tribal college or university
			 for the applicable fiscal year; bears to
						(B)the Indian student count
			 of all tribal colleges and universities for that fiscal year; and
						(2)40 percent in payments of
			 equal amounts to each tribal college and university.
					(f)Use of
			 fundsA tribal college or university shall use amounts received
			 under this section to establish and maintain an endowment for a health
			 professions workforce development program at the tribal college or
			 university.
				109.Offices of sponsored
			 programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to tribal colleges and universities to
			 establish and maintain at the tribal colleges and universities offices of
			 sponsored programs described in subsection (b).
				(b)Sponsored
			 programsThe sponsored programs referred to in subsection (a)
			 include programs for—
					(1)pre- and post-grant award
			 research, data collection, and analyses, through a method that ensures—
						(A)proper documentation of
			 relevant applications; and
						(B)compliance with
			 applicable regulations and guidelines;
						(2)advancing specific
			 institutional grant application procedures and processes through coordination
			 of external funding sources and faculty, staff, and financial officers;
					(3)assisting in negotiations
			 with Federal funding sources;
					(4)providing liaisons with
			 Federal counterparts of tribal colleges and universities—
						(A)to train and assist
			 principal investigators, faculty, and college staff with respect to grant
			 management, reporting, and program implementation; and
						(B)to ensure that applicable
			 deadlines are met and required reports are completed;
						(5)coordinating partnerships
			 between tribal colleges and universities, Federal agencies, and the private
			 sector for collaborative programs and activities; and
					(6)in consultation with
			 Federal agencies, identifying and proposing solutions to—
						(A)obstacles relating to
			 Federal agency grant application procedures and requirements; and
						(B)other problems relating
			 to Federal grant program structures and requirements.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant under this section, a
			 tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for carrying out a
			 sponsored program at the tribal college or university, including performance
			 indicators by which success of the tribal college or university will be
			 evaluated.
					(d)Distribution of
			 fundsFor each of fiscal years 2009 through 2017, the Secretary,
			 acting through the Director, shall provide to each tribal college and
			 university the application of which is approved under subsection (c) a grant in
			 an amount equal to the quotient obtained by dividing—
					(1)the total amount made
			 available under subsection (f) for the fiscal year; by
					(2)the number of tribal
			 colleges and universities the applications of which are approved under
			 subsection (c) for the fiscal year.
					(e)ReportsFor
			 each of fiscal years 2010 through 2018, each tribal college or university that
			 receives a grant under this section shall submit to the Director a report
			 describing the success of the office of sponsored programs of the tribal
			 college or university during the preceding fiscal year, as determined in
			 accordance with the performance indicators contained in the application of the
			 tribal college or university under subsection (c)(2).
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section for each of fiscal years 2009 through 2017 an amount equal to
			 the product obtained by multiplying—
					(1)the number of tribal
			 colleges and universities in operation on October 1 of the applicable fiscal
			 year; and
					(2)$50,000.
					110.Health promotion and
			 disease prevention research programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to, or offer to enter into cooperative
			 agreements with, tribal colleges and universities to conduct research relating
			 to health promotion and disease prevention at the tribal colleges and
			 universities.
				(b)Requirements
					(1)CompetitionThe
			 Secretary shall provide grants and offer to enter into cooperative agreements
			 under subsection (a) on a competitive basis.
					(2)General terms and
			 amountsExcept as provided in paragraph (3)—
						(A)the term of a grant or
			 cooperative agreement under subsection (a) shall be not more than 3 years;
			 and
						(B)the minimum amount of a
			 grant under subsection (a) for a fiscal year shall be $150,000.
						(3)Undergraduate research
			 experience programsWith respect to a grant or cooperative
			 agreement provided for an undergraduate research experience program under
			 subsection (d)(3)—
						(A)the term of such a grant
			 or cooperative agreement shall be not more than 1 year; and
						(B)the minimum amount of
			 such a grant for a fiscal year shall be $10,000.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant, or to enter into a
			 cooperative agreement, under this subsection, a tribal college or university
			 shall submit to the Secretary an application at such time and in such manner as
			 the Secretary may reasonably require.
					(2)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(d)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this section may use the grant or cooperative agreement to
			 carry out activities, including—
					(1)research on culturally
			 relevant and innovative health promotion and disease prevention
			 strategies;
					(2)epidemiological research
			 on the health status of Indian populations and communities; and
					(3)undergraduate research
			 experience programs as the tribal college or university determines to be
			 appropriate.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $12,000,000 for each of fiscal years 2009 through 2017.
				IIAdvancing Tribes Through
			 Tribal Colleges and Universities
			201.Short
			 titleThis title may be cited
			 as the Advancing Tribes Through Tribal Colleges and Universities
			 Act or the AT TCUs Act.
			202.FindingsCongress finds that—
				(1)a primary goal of
			 providing Federal support for higher education is to ensure social and economic
			 self-sufficiency and growth for all residents of the United States;
				(2)social and economic
			 underdevelopment is the primary obstacle to the self-sufficiency of Indian
			 communities and families;
				(3)research has demonstrated
			 that higher education is a primary method of achieving economic and social
			 development for Indian communities;
				(4)tribal colleges and
			 universities are institutions of higher education created by Indians for
			 Indians primarily on rural and isolated Indian reservations, which were
			 virtually excluded from the general system of higher education in the United
			 States;
				(5)underlying goals of
			 tribal colleges and universities are—
					(A)to improve the lives of
			 Indians through higher education; and
					(B)to assist Indians in
			 achieving self-sufficiency;
					(6)tribal colleges and
			 universities—
					(A)offer a variety of social
			 services for students and community members; and
					(B)often serve as community
			 centers, libraries, tribal archives, career and business centers, economic
			 development centers, public meeting places, and childcare and wellness
			 centers;
					(7)tribal colleges and
			 universities and students of those colleges or universities contribute
			 significantly to the economic and social health of Indian communities;
				(8)(A)tribal colleges and
			 universities have been more successful than any other institution of higher
			 education in educating and helping to retain Indians in high-need fields, such
			 as nursing and teaching;
					(B)data from 2005 indicates
			 that—
						(i)approximately
			 1/2 of all graduates of tribal colleges and universities
			 pursue advanced education; and
						(ii)of those graduates, more
			 than 86 percent pursue bachelor’s degrees;
						(9)individuals, including
			 Indians, with bachelor’s or advanced degrees earn—
					(A)almost 4 times as much as
			 individuals who do not graduate from high school; and
					(B)more than twice as much
			 as individuals with high school diplomas;
					(10)of the 155 indigenous
			 languages spoken in the United States as of the date of enactment of this Act,
			 135 are spoken only by Indian elders;
				(11)(A)language and culture are at the heart of
			 the mission of each tribal college and university;
					(B)tribal colleges and universities—
						(i)play a strong leadership role in Native
			 American language immersion; and
						(ii)are responsible for the majority of the
			 approximately 50 Native American language immersion programs in the United
			 States; and
						(12)despite the proven
			 success of Native American language preservation and vitalization efforts of
			 tribal colleges and universities, only minimal Federal and private sector
			 resources are used for the activities.
				203.Native Prosperity
			 Programs at TCUs
				(a)In
			 generalSection 166 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2911) is amended by adding at the
			 end the following:
					
						(k)Native Prosperity
				Programs at TCUs
							(1)EstablishmentThe
				Secretary shall establish a program, to be known as the TCU Native
				Prosperity Program, under which the Secretary shall provide grants to,
				or offer to enter into cooperative agreements with, eligible tribal colleges
				and universities to promote economic development, entrepreneurship, community
				development, and sound fiscal leadership in Indian communities.
							(2)Requirements
								(A)In
				generalExcept as provided in subparagraph (B)—
									(i)the Secretary shall
				provide grants and offer to enter into cooperative agreements under paragraph
				(1) on a competitive basis; and
									(ii)the term of a grant or
				cooperative agreement under paragraph (1) shall be 5 years.
									(B)ExceptionIf
				the Secretary determines that a tribal college or university that receives a
				grant or enters into a cooperative agreement under this subsection has
				performed satisfactorily throughout the initial 5-year term of the grant or
				cooperative agreement under subparagraph (A)(ii)—
									(i)the tribal college or
				university may submit to the Secretary an application to extend the grant or
				cooperative agreement, as applicable, for a period of not more than 3
				additional years; and
									(ii)the Secretary may waive
				the competitiveness requirement of subparagraph (A)(i) with respect to the
				application.
									(3)Application
								(A)In
				generalTo be eligible to receive a grant or enter into a
				cooperative agreement under this subsection, a tribal college or university
				shall submit to the Secretary an application at such time and in such manner as
				the Secretary may reasonably require.
								(B)Program plan
									(i)In
				generalAn application under subparagraph (A) shall include a
				plan for the program proposed to be carried out by the eligible tribal college
				or university using the grant or pursuant to the cooperative agreement, as
				applicable.
									(ii)InclusionsA
				program plan under subparagraph (A) shall include—
										(I)a description of a 5-year
				plan for the applicable tribal college or university, developed in consultation
				with, and approved by, each relevant Indian tribe, through which the tribal
				college or university will work collaboratively to meet the needs of Indians or
				Alaska Natives, as appropriate, in the area served by the tribal college or
				university;
										(II)an identification of the
				population to be served by the tribal college or university;
										(III)an identification of
				the education and employment needs of that population and a description of the
				manner in which the program will—
											(aa)strengthen the economic
				development potential of the population; or
											(bb)contribute to the
				development of high-quality local and community services;
											(IV)a description of the
				services to be provided under the program, including the manner in which the
				services will be integrated with other appropriate activities to minimize
				duplication of services; and
										(V)a description, to be
				prepared in consultation with the Secretary, of the performance measures to be
				used to assess the performance of the tribal college or university in carrying
				out the program.
										(iii)RequirementA
				program plan shall be consistent with the purposes of this section, as
				determined by the Secretary.
									(4)ActivitiesA
				tribal college or university that receives a grant or enters into a cooperative
				agreement under this subsection may use the grant or cooperative agreement to
				carry out activities, including—
								(A)microenterprise
				development;
								(B)business development and
				administration courses and degree programs;
								(C)entrepreneurship
				programs;
								(D)municipality planning and
				administration courses, degree programs, and in-service training; and
								(E)executive leadership
				training in economic development, planning, and emerging management
				issues.
								(5)Technical
				assistanceTo ensure that tribal colleges and universities
				receive timely, equitable, and culturally relevant technical assistance, the
				Secretary may enter into any cooperative agreement the Secretary determines to
				be necessary with the American Indian Higher Education Consortium.
							(6)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $12,000,000 for each of fiscal years 2009 through
				2012.
							
				204.DefinitionsSection 166(b) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2911(b)) is amended by adding at the end the
			 following:
				
					(4)Tribal college or
				universityThe term tribal college or university
				means—
						(A)an institution that is
				eligible to receive funds under the Tribally Controlled College or University
				Assistance Act of 1978 (25 U.S.C. 1801 et seq.);
						(B)Diné College; and
						(C)any 1 of the 1994
				Institutions (as defined in section 532 of the Equity in Educational Land-Grant
				Status Act of 1994 (7 U.S.C. 301 note; Public Law
				103–382)).
						.
			
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
